Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 26-30, 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 19, the claim recites “wherein said transforming comprises transforming the obtained potential into the concentration related signal by expressing the concentration related signal as”. It is unclear if this concentration related signal is an actual physical signal (i.e. voltage to current or an optical signal) or an abstract signal. Additionally, the claim presents no concentration units for the concentration signal tR. Figure 3c has concentration in mM, however, as the solution may contain molecules, biolomolecules, particles, bioparticles, nano- or microparticles, there are other conceivable units such as mg/L therefore, it is unclear if there is a specific unit or if the formula is valid for all concentration units. If tR is in fact dimensionless, it is unclear how it is to be converted into a concentration that has units. 

Furthermore, the claim recites “or an expression linearly related thereto”. This limitation is so broad and encompassing it renders the metes and bounds of the claim indefinite. It is unclear what Applicant contends is a “related” expression and how broad the scope of expressions would be protected by such language. Without clear metes and bounds, it is unclear how to assess expressions linearly related to the claimed formula. Revision is required. 

All claims not addressed are rejected as depending from Claim 19. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 26-30, 37-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding Claim 19, if tR is in fact a dimensionless value as presented above in the 112(b) rejection of the claim, the instant disclosure is not enabled to show how a skilled artisan would convert such a value into a concentration that has units. The instant disclosure provides insufficient guidance and no working example to clarify and in addition, the level of skill or an artisan in the field would not readily appreciate how such a dimensionless value can be converted into a concentration having a unit of measure. 

Additionally, Claim 19 sets forth that the deriving step is to be completed by a processor. However, such derivation by a processor would involve a degree of artificial intelligence using an algorithm. The disclosure does not provide any guidance as to the processing requirements to achieve the claimed derivation and without such, a skilled artisan having the ordinary level of skill in the art would not be enabled to conduct such a derivation. 



All claims not addressed are rejected as depending from Claim 19. 

Remarks
Examiner notes, the claims are not in a condition for allowance in view of the 112 issues set forth above. However, the closest prior art, Sekula et al “Coated wire Potentiometric Detection for Capillary Electrophoresis studied Using Organic Amines, Drugs, and Biogenic amines” and Matesic-Puac et al “Potentiometric determination of anionic surfactants using a new ion-pair-based all solid-state surfactant sensitive electrode” fails to disclose or render obvious in combination the non-linear relationship between the obtained potential and the logarithm of the concentration of the target particle”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721